Citation Nr: 0827721	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-39 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida



THE ISSUE

Entitlement to an increased disability rating for a left 
shoulder disability, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision of the RO that denied a 
disability rating in excess of 20 percent for a service-
connected left shoulder disability.  The veteran timely 
appealed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

In February 2006, the veteran was afforded a VA examination 
to evaluate the severity of his left shoulder disability.  He 
subsequently described a greater level of disability.  

In December 2006, the veteran underwent "a left shoulder 
rotator cuff decompression" at a VA medical facility in 
Orlando, Florida.  While that operation report is of record, 
the claims folder contains neither follow-up nor treatment 
records from that facility after January 2007.

VA is required to request these records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2002).

The veteran contends that the service-connected left shoulder 
disability is more severe than currently rated, and warrants 
an increased disability rating.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  Request from the Orlando VA medical 
facility, all records of evaluation 
and/or treatment of the veteran's left 
shoulder disability, since January 2007.  
All records and/or responses should be 
associated with the claims file. 

2.  Afford the veteran an appropriate VA 
examination, for evaluation of the 
service-connected left shoulder 
disability.  All appropriate tests, 
including X-rays, should be conducted.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner(s), and 
the examination report should note review 
of the file.  

The examiner should specify (a) whether 
motion of the left arm is possible to the 
shoulder level, or to midway between the 
side and shoulder level, or is limited to 
25 degrees from the side; and (b) whether 
there is ankylosis of the left 
scapulohumeral articulation, and if so, 
whether the ankylosis is favorable, 
intermediate between favorable and 
unfavorable, or unfavorable.

The examiner should also note whether 
there is any additional limitation of 
motion due to pain, weakened movement, 
excess fatigability, or incoordination.  
If pain on motion is present, the 
examiner should indicate at which point 
pain begins.  The examiner should also 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the left shoulder due to pain 
and/or any of the other symptoms noted 
during flare-ups and/or with repeated 
use.  This determination should be 
expressed in terms of degrees of 
additional limited motion.

The examiner should report whether the 
left shoulder disability is manifested by 
loss of the humeral head (flail joint), 
nonunion of the humerus (false flail 
joint); fibrous union of the humerus; and 
the frequency of any dislocations.  
Additionally, the examiner should note 
whether there is dislocation of the 
clavicle or scapula or nonunion with or 
without loose movement.
  
These specific findings are needed to 
rate the veteran's disability in 
accordance with the rating schedule.  It 
is therefore important that the 
examiner(s) furnish the requested 
information.

3.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the veteran until he is notified by 
the RO or AMC; however, the veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2007).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




